Citation Nr: 1400097	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michaels Woods


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied entitlement to service connection for sleep apnea.  The Veteran has continuously pursued the claim since that time, which has resulted in rating decisions in March 2010, July 2010, and March 2011.  See 38 C.F.R. § 3.156(b), Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's sleep apnea had its onset in service. 


CONCLUSION OF LAW

Sleep apnea was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran was diagnosed with mild obstructive sleep apnea in May 2009.  The Veteran underwent a VA examination in June 2012 to assess whether this disorder was related to service.  The VA examiner found no nexus between the Veteran's sleep apnea and her military service based on an absence of complaints of sleep issues in her service treatment records.  More recently, in an opinion received in December 2012,  Dr. H.S. noted in-service records of treatment in March 1991 for complaints of "sleeping a lot."  Laboratory tests at that time "showed no organic cause" of the Veteran's fatigue.  Dr. H.S. also noted the buddy statement from the Veteran's cousin which described an incident in 2006 when the Veteran fell asleep at a bowling alley, "was 'snoring like a cow,'" and "seemed to stop breathing."  Dr. H.S. stated that this account and the accounts of other family members "describes multiple classic signs of sleep apnea while in service."  Ultimately, Dr. H.S. found it was "almost certain she had sleep apnea in service."  

The medical evidence in this case is, at minimum, in equipoise regarding the question of whether the Veteran's current sleep apnea is related to service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and her claim for service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER


Service connection for sleep apnea is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


